DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Species
This application contains claims directed to the following patentably distinct species: 
i) A first embodiment shown, for example, in FIG. 6-7 and described in Spec. ¶¶ 59-79  (“flowchart in FIG. 6. In the present embodiment, addition or removal of a dedicated right tum lane, which is for vehicles to make a right tum at an intersection is detected . . . A specific method for calculating the distance described above is described below with reference to FIG. 7. A road 101 is for left-hand traffic and has a dedicated right turn lane 102 extending to an intersection . . . 1-3 effects . . . first embodiment . . . detect addition and removal of a dedicated right turn lane and a dedicated left turn lane”).  In this first species, the “specific feature” recited in generic claims 1 and 9 is a dedicated lane for a right or left turn (claims 2-3). 
ii) a second embodiment shown, for example, in FIG. 8 and described in ¶¶ 80-97 (“second embodiment . . . second embodiment is described below with reference to a flowchart in FIG. 8 . . . according to the second embodiment performs the detection of a change of a traffic light every month”). In this second species, the “specific feature” recited in generic claims 1 and 9 is a traffic light and the detection section detects a change of the traffic light by using the probe information that is related to stopping of the vehicles on a predetermined road (claims 4-5). 
iii) a third embodiment shown, for example, in FIG. 10 and described in ¶¶ 98-121 (“third embodiment . . . In the present embodiment, a change of a road sign is detected by using an image including the outside of the probe car 12 captured therein . . . Processing of sign recognition for recognizing a road sign from moving image data is described with reference to FIG. 10. Since there are more than one type of road sign, the processing described below may be performed for each of the signs”). In this third species, the “specific feature” recited in generic claims 1 and 9 is a road sign and the detection section detects a change of the road sign by using the image (claim 6). 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 7-9 appear to be generic.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: each invention would require a different field of search with specific search queries devoted to each invention, i.e., unique text searches to capture the embodiments described in 6-7, 8 and 10, respectively. See MPEP 808.02.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667